Citation Nr: 1423066	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  13-03 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected nummular eczema.  


REPRESENTATION

Veteran represented by:	National Veterans Organization of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from October 1962 to October 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2014, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his January 2014 hearing, the Veteran reported that he was treated by private doctors and VA doctors for his skin condition.  Specifically, the Veteran reported that he was treated by a private dermatologist and that a VA doctor indicated that his anemia was related to his skin condition.  

Although some private medical records are associated with the Veteran's claims file, the last entry was from February 2012.  A note indicates that he Veteran was to return in 3 months.  In addition, the most recent VA treatment records are from April 2010.  None of the VA records associated with the Veteran's claims file document treatment for anemia.  On remand, these treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a skin condition.  After securing the necessary release, the AOJ should obtain these records, including any outstanding VA records.  Specifically, the AOJ should obtain records El Paso Dermatology from February 2012 to present.  If no records are available, the AOJ should obtain confirmation of the unavailability or nonexistence of these records.  

2.  Review the Veteran's claims file and ensure that the development actions have been completed, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3. Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



